Citation Nr: 0720795	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for dystonia due to Neurontin (Gabapentin) 
prescribed by the Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Waco, Texas, Regional Office (RO) of the VA.

The Board notes that the veteran's July 2004 claim attributed 
his dystonia to the use of Gabapentin prescribed by the VA.  
He continued to make this assertion throughout the course of 
his claim through the time of his May 2005 hearing before a 
Decision Review Officer at the RO.  At that hearing, the 
veteran's representative specifically framed the issue as an 
appeal of the veteran's 38 U.S.C.A. § 1151 claim for dystonia 
secondary to Gabapentin.  The veteran's representative asked 
the veteran if he agreed with this characterization, and the 
veteran replied that he did.  

Subsequently, the veteran and the same representative 
appeared at a hearing before the undersigned Veterans Law 
Judge at the RO and, for the first time, offered the 
contention that the veteran's dystonia was not due to a 
single medication, but rather to a combination of all the 
numerous medications prescribed by VA.  The Board finds that 
this represents a new theory of entitlement that has not yet 
been developed or considered by the RO.  Although this theory 
is similar to the veteran's original contention, there is no 
indication that they are inextricably intertwined.  

Therefore, rather than delay consideration of the veteran's 
original claim, the Board will characterize the issue as 
stated on the first page of this decision, and will refer the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for dystonia due to a combination of 
medications prescribed by VA to the RO for initial 
consideration. 

Similarly, the Board notes that a December 2004 private 
examination opined that the veteran's dystonia was the result 
of stress.  The record indicates that the veteran is service 
connected for post-traumatic stress disorder (PTSD) and that 
he has been evaluated as 100 percent disabled for this 
disability since 1994.  Therefore, the December 2004 opinion 
raises the question of entitlement to service connection for 
dystonia as secondary to the veteran's service connected 
PTSD.  This issue has not been adjudicated, and is referred 
to the RO for initial consideration.  


FINDINGS OF FACT

1.  The veteran was prescribed Gabapentin by the VA in 
approximately 2000, with an increase in dosage in 
approximately 2003.  

2.  The veteran was initially diagnosed with dystonia in 
April 2004.  

3.  The preponderance of the competent medical evidence holds 
that the veteran's dystonia is not related to his use of 
Gabapentin.  

4.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in prescribing Gabapentin to the veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for dystonia due to 
Neurontin (Gabapentin) prescribed by the VA have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. 
§ 3.358(c)(3) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Board notes although this decision pertains to 
claims for service connection, the similarities between a 
claim for service connection and a claim for compensation 
under 38 U.S.C.A. § 1151 include that for a successful claim, 
both a degree of disability and an effective date will be 
assigned.  

In this case, the veteran was provided with preadjudication 
VCAA notification by letter in August 2004.  This letter told 
the veteran what evidence was needed to substantiate the 
claim for compensation under 38 U.S.C.A. § 1151.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the veteran was notified that if he had any evidence 
in his possession that pertained to his claim, he should 
submit it to VA.

The veteran has not been provided with information regarding 
the final two Dingess elements.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151, there will be no degree of 
disability or effective date assigned.  As there will be no 
degree of disability assigned or effective date, there is no 
possibility that any prejudice to the veteran will result 
from the failure to provide him with this information. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  All relevant VA medical 
records have been obtained.  In addition, the veteran 
submitted VA Forms 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
August 2004.  Treatment records have been obtained from every 
authorized source.  The veteran has provided records from 
other private doctors.  He has been afforded an appropriate 
VA examination, and a pertinent opinion has been obtained.  
Finally, the veteran has offered relevant testimony at two 
hearings.  The Board finds that all pertinent evidence has 
been obtained, and that it may proceed with adjudication of 
the veteran's claim.  

Compensation under 38 U.S.C.A. § 1151

The veteran contends that he has developed dystonia as a 
result of Neurontin, also known as Gabapentin, which was 
prescribed by VA.  

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

For all issues before the VA, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).  

The Board notes that many of the facts in this case are not 
in dispute.  To summarize briefly, the record shows that the 
veteran was initially prescribed Gabapentin for treatment of 
nonservice connected back and knee problems by VA in 2000.  
The dosage for this medication was increased in 2003.  The 
veteran began to experience extreme fatigue and sleepiness 
not long after the increase in dosage.  In early 2004, the 
veteran began to experience balance problems.  In April 2004, 
the veteran was initially seen at a VA facility with severe 
motor dysfunction of the voluntary muscles of the neck, upper 
and lower extremities, and the trunk.  Subsequent 
examinations show a consistent diagnosis of dystonia.  The 
veteran testified at the February 2007 hearing that he 
continues to experience about two attacks of dystonia each 
week.  

The evidence establishes that the veteran currently has 
dystonia.  Furthermore, there is no evidence or suggestion of 
misconduct on the part of the veteran.  Therefore, his claim 
boils down to two questions.  The first question is whether 
or not the veteran's dystonia developed as a result of the 
Gabapentin prescribed by the VA.  The second is whether or 
not the prescription of this medicine by VA constitutes 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  Both of 
these questions must be answered in the affirmative in order 
for the veteran to prevail in his claim.  38 U.S.C.A. § 1151.  
Therefore, the Board will proceed with a review of the 
relevant evidence.  

In regards to the first question, the evidence that suggests 
there is a relationship between the veteran's dystonia and 
Gabapentin includes the VA treatment records dated April 14, 
2004, which is just two days after the veteran experienced 
his first attack of dystonia.  A VA staff physician noted 
that the side effects of Gabapentin include tremors and motor 
impairment, and said that the veteran was experiencing a 
possible adverse reaction to the Gabapentin.  Additional 
April 2004 VA treatment records note that the veteran 
continued to be followed for his symptoms.  Records from the 
veteran's VA psychiatrist dated April 26, 2004 show that the 
veteran's shaking had disappeared.  The psychiatrist said 
that it seemed that this was a side effect of Gabapentin.  
However, May 2003 and June 2004 records show that the 
symptoms returned.  

Additional evidence supportive of the veteran's contentions 
is a July 2004 letter from Dr. Brown, the veteran's private 
doctor.  He indicated that he had treated the veteran since 
1998, and that his diagnoses included PTSD, episodic 
dystonia, psychological factors affecting physical condition, 
and chronic knee and low back pain secondary to degenerative 
arthritis.  Dr. Brown noted that the veteran had used 
Gabapentin in low doses for several years to treat his 
chronic pain.  However, Dr. Brown noted that the veteran's 
dystonia had "to my understanding" been attributed to an 
idiosyncratic reaction to this medication following an 
increase in dosage in 2003 and 2004.  

Finally, the veteran has submitted information on Gabapentin 
obtained from the internet and from the manufacturer of this 
medication.  This information notes that during premarketing 
clinical trials, approximately 7% of individuals discontinued 
use due to an adverse event.  Ataxia was experienced by 0.8% 
of these patients.  

The evidence that is not supportive of the veteran's 
contentions includes the report of an August 2004 VA 
neurological consultation.  The examiner reviewed medical 
records supplied by the veteran, and discussed his symptoms 
with him at length.  The report of an extensive private 
neurological examination conducted in April 2004 with follow 
up testing in May 2004 was discussed, and the veteran's 
belief that his symptoms were due to Gabapentin use was 
noted.  The examiner and the veteran reviewed together 
literature regarding the relationship between dystonia and 
Gabapentin.  The examiner noted that this review suggested 
that there had been abnormal movements in only two patients, 
and that this had cleared after Gabapentin was discontinued.  
The examiner's assessment included abnormal movements.  He 
explained to the veteran that he was not clear as to the 
nature of these movements.  

At an October 2004 VA examination for neurological disorders, 
the examiner noted that the claims folder was available for 
review, but that the veteran's complaints did not begin until 
2003.  The veteran's history and symptoms were reviewed, 
although it was difficult to examine the veteran due to his 
symptoms.  The examiner noted that the veteran claimed that 
his disability was due to Gabapentin.  The examiner stated 
that a review of the Physicians Desk Reference (PDR) noted 
that Gabapentin can cause dystonias infrequently, at between 
one in one hundred to one in one thousand patients.  A 
consultation with a VA pharmacist noted that if the symptoms 
were due to Gabapentin, they should end within a day or two 
of discontinuing the medication.  The examiner noted that the 
August 2004 neurological examination had reached the same 
conclusion.  Therefore, the examiner opined that it was less 
likely than not that the veteran's current dystonias were 
caused by Gabapentin.  

The report of a December 2004 neurological evaluation from 
Baylor University discusses the history of the veteran's 
movement problems.  His Neurontin was noted to have been 
discontinued.  His sleep had improved since that time, but he 
continued to have episodes of dystonia.  Following the 
examination, the impression noted that the clinical history 
and examination were consistent with psychogenic dystonia.  
The examiners discussed the diagnosis with the veteran, and 
suggested to him that his symptoms were due to underlying 
stress.  

Finally, the Board notes that evidence which neither supports 
nor undermines the veteran's contentions includes the report 
of an April 2004 private neurological examination, as well as 
follow up studies conducted in April 2004 and May 2004.  The 
examiners noted the veteran's use of Gabapentin.  However, 
they did not offer an opinion as to the etiology of the 
veteran's symptoms.  

After consideration of the evidence both for and against the 
veteran's contentions, the Board finds that the preponderance 
of the evidence is against the veteran's claim that his 
dystonia developed as result of Gabapentin.  The October 2004 
VA examiner opined that there was no relationship between the 
veteran's dystonia and Gabapentin.  He reached this 
conclusion after a review of the veteran's medical records, 
an examination, a literature review, and a consultation with 
a pharmacist.  It should be noted that the literature 
reviewed by this examiner contains essentially the same 
information found in the literature submitted by the veteran 
pertaining to the percentage of patients who developed 
movement disorders with Gabapentin.  In addition, the 
veteran's own neurological specialists concluded following a 
December 2004 evaluation that the veteran's symptoms were due 
to stress.  Finally, while the August 2004 VA neurologist did 
not offer an opinion, he did explain to the veteran that a 
relationship between dystonia and Gabapentin was unlikely, 
and he stated that the cause of the veteran's symptoms was 
unclear.  

In contrast, the April 2004 VA records note only the 
possibility of a relationship between Gabapentin and 
dystonia.  This was an initial impression by the veteran's 
doctor, and was made without the benefit of the complete 
examinations afforded the veteran by specialists in neurology 
in August 2004, October 2004, and December 2004.  Similarly, 
the literature on Gabapentin submitted by the veteran 
contains generic information regarding the possibility of a 
relationship with dystonia.  Finally, the July 2004 letter 
from Dr. Brown indicates that there was a relationship "to 
my understanding".  This suggests that the possibility of a 
relationship was not the opinion of Dr. Brown, but that he 
was reporting the opinion of someone else.  As the review of 
the evidence has indicated, the relationship in question was 
far from established by medical experts, and the Board must 
conclude that it was obtained from the veteran.  The Court 
has determined that history which the veteran provides does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In summary, 
the October 2004 and December 2004 examinations and opinions 
by specialists in neurology have more probative value than 
the April 2004 and July 2004 expressions of a possible 
relationship made by doctors who are not neurologists.  That 
being the case, the Board concludes that the veteran's 
dystonia was not caused by Gabapentin prescribed by VA.  The 
preponderance of the evidence is against the veteran's claim, 
and the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b).  

In reaching this conclusion, the Board notes the veteran's 
strong and sincere belief that his dystonia was caused by the 
Gabapentin.  However, the veteran is not a physician, and he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the question regarding a relationship between dystonia and 
Gabapentin has been answered in the negative, the Board does 
not need to address the final question pertaining to whether 
or not the prescription of this medicine by VA constitutes 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  
However, even if it were to be assumed that there is a 
relationship between the veteran's dystonia and Gabapentin, 
there is no evidence whatsoever to suggest that providing 
this medication to the veteran was an error in judgment or 
otherwise due to fault on the part of the VA.  Not one of the 
many doctors who reviewed the veteran's medical history or 
examined him has indicated the veteran's medical history 
should have precluded the use Gabapentin, and none of these 
doctors have indicated that this medication should not have 
been used.  Therefore, the Board must conclude that there is 
no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for dystonia due to Neurontin (Gabapentin) 
prescribed by the VA is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


